--------------------------------------------------------------------------------

*** indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.


Exhibit 10.29
 
October 22, 2012


Mr. Richard Rawson
President, Insperity
19001 Crescent Springs Drive
Kingwood, Texas 77339-3802


Re: Insperity Agreement Extension


Dear Richard:


We are providing this Letter of Agreement to confirm the relevant terms and
conditions of the modifications to the existing contracts between United
HealthCare Insurance Company (“UnitedHealthcare”) and Insperity Holdings, Inc.
(“Insperity”) that we have agreed upon.  Upon execution, this letter and the
attached Terms of Agreement (Exhibit A) will constitute a legally binding
agreement as to the principal terms of amendments to the Minimum Premium
Financial Agreement and the Minimum Premium Administrative Services Agreement,
each by and between Insperity and UnitedHealthcare, as amended and restated from
time to time (collectively, the “Medical Definitive Agreements”), and the
Agreement Regarding Dental Insurance by and between Insperity and
UnitedHealthcare, as entered into effective January 1, 2004 (the “Dental
Definitive Agreement”), to be prepared and executed by the parties.  The parties
anticipate that such amendments shall be completed as soon as possible.  Except
as otherwise set forth herein, the terms and conditions of any eventual
modifications to the Medical Definitive Agreements and the Dental Definitive
Agreement will be only as set forth in any subsequent amendment(s) signed by the
parties.  The parties also anticipate that additional review of the impact of
PPACA and recent state issues may require further negotiations concerning the
items addressed herein and the corresponding modifications required to the
Medical Definitive Agreements.


Insperity and UnitedHealthcare acknowledge and agree that the terms and
conditions of this letter and the attached Exhibit A relating to the Medical
Definitive Agreements, including the existence hereof, are subject to the
provisions of Section 5(e) of the Minimum Premium Administrative Services
Agreement (relating to publicity of the arrangement).  The parties also agree
that the terms and conditions of this letter and the attached Exhibit A relating
to the Dental Definitive Agreement, including the existence hereof, are subject
to the same confidentiality terms described herein.  As such, Insperity and
UnitedHealthcare each agree not to make any unauthorized disclosure or public
announcement concerning the subject matter hereof without the written consent of
the other.


Thank you again for your support for extending our existing relationship through
2015 and the truly outstanding partnership that has been formed over the last 10
years.  We look forward to continued mutual success and the expansion of our
relationship.


 
 

--------------------------------------------------------------------------------

 
 
If this letter and the terms set forth in Exhibit A are in accordance with your
understanding of the proposed modifications to our existing contracts, please
sign below and return an executed copy to me via email to anthony_r_carr@uhc.com
or facsimile at (954) 378-0771.  Should you have any questions, please call me
at (954) 378-0596.
Best Regards,


/s/ Anthony R. Carr


Anthony R. Carr
National Vice President, PEO & Trust Division
UnitedHealthcare


AGREED TO AND ACCEPTED BY:


Insperity Holdings, Inc.


By:
  /s/ Richard G. Rawson
 
Its:
President
 
Date:  Oct 30, 2012
 



cc: 
Kim Bacon, Managing Director, Health and Welfare Services

 
Elry Falkenstein, UHC VP Professional Employer Organizations

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
UnitedHealthcare/Insperity
Terms of Agreement
October 22, 2012


For consistency, clarity and ease of communication, this Terms of Agreement uses
defined terms from both of the Medical Definitive Agreements between Insperity
and UnitedHealthcare


UnitedHealthcare (UHC) is pleased to accept the Insperity counter proposal and
continue our exceptional partnership for an additional two years.  We are
confirming your requests to extend UnitedHealthcare’s presenting sponsorship of
the Insperity Championship, convert to a *** for the medical insurance, provide
annual *** on both the *** and *** and dental insurance premium, and implement
the following provisions to extend the existing agreement by two years (2014 and
2015):
 
 
1)
In keeping with previous agreements, UHC’s suggested language is as follows:
"Competitive" means that either (i) the Company and the Employer agree or (ii)
an independent consultant chosen by mutual agreement of the parties has
determined, that such product ranks either *** as compared to competing products
of other vendors in the designated market.  In making any determination of the
rank of a product in a market, such consultant shall apply such criteria
relating to *** and *** as it shall determine appropriate.  All fees and
expenses of any such consultant shall be paid by the Employer.

 
 
a.
The exclusivity provisions shall not apply to any Client of Insperity where a
state or municipality requires issuance of small business policies directly to
Clients and/or Employees, nor shall it apply to Clients and/or Employees who
elect coverage under a federal, state or private exchange.  Insperity and
UnitedHealthcare will work together to find mutually agreeable parameters for
any Insperity ***.

 
 
b.
Barring significant *** or ***, existing UHC membership is grandfathered for the
remainder of the contractual period from the time a competing carrier is
introduced into a market.

 
 
c.
When a new carrier is added to a UHC market, the *** is made at the *** and not
the ***.

 
 
d.
If there is a Significant *** to the Company *** network in a Market, if no
group health insurance or similar product is offered by the Company in the
Market, or if no group health insurance or similar product offered by the
Company is Competitive in that Market, the Employer may offer, subject to the
existing terms of our agreement, the health insurance or similar products of a
Competing Vendor in such market.  Only *** will be introduced into a limited
number of Markets, not to exceed *** Markets, through December 31, 2015.  The
*** market cap does not apply if changes are *** by *** or ***.

 
 
e.
*** and *** will remain exclusive markets.  If agreed to by both parties, the
exclusivity requirement will be modified if changes are *** by *** or *** (to
the extent not previously addressed in subparagraph a to this section 1).

 
 
f.
UnitedHealthcare will be the exclusive Vendor for *** coverage offered in the
*** markets.  If agreed to by both parties, the exclusivity requirement will be
modified if changes are *** by *** or *** (to the extent not previously
addressed in subparagraph a to this section 1).

 
 
 

--------------------------------------------------------------------------------

 
 
 
g.
UHC will be notified at least 90 days prior to the introduction of a competing
carrier into a market.

 
 
2)
In the event that either party reasonably believes that any state or other
jurisdiction may impose a *** on it for proceeding with its performance under
the Agreement, or that a state or jurisdiction will enforce a regulation or
statute that will result in either a material reduction in Insperity's ability
to market its full suite of services to its existing and potential clients or
UnitedHealthcare's ability to market its insurance products in the state or
jurisdiction, such party will promptly advise the other party of such belief and
the basis therefore.  In such event, the parties agree to cooperate in good
faith to resolve such matter to the satisfaction of both parties.  After a good
faith effort by the parties to eliminate the risk of *** or the material
reduction of Insperity's ability to market its full suite of services to its
existing and potential clients or UnitedHealthcare's ability to market its
insurance products in the state or jurisdiction, if the matter is not resolved
to the satisfaction of both parties, (a) the party upon which such *** may be
imposed may immediately discontinue the Agreement's application in such state or
jurisdiction by providing notice to that effect to the other party, except that
the effective date of the termination may be extended to the latest date the
Agreement can remain in effect before triggering the ***, or later if adequate
indemnification is provided by the other party, or, (b) in the case of a
material reduction of Insperity's ability to market its full suite of services
to its existing and potential clients, or UnitedHealthcare's ability to market
its insurance products in the state or jurisdiction, the Agreement's application
in such state or jurisdiction will be effective *** following notice to the
other party.  In the event of termination, the Agreement will continue to apply
in all other states or jurisdictions, except that if it is a Federal law at
issue the Agreement will discontinue in its entirety.  Furthermore, in the event
of termination of this Agreement, Insperity agrees that it will deliver written
notice to UnitedHealthcare of termination of the Policy issued to Insperity as
of the effective date of the termination of this Agreement.

 
 
3)
Renew UHC Dental coverage with *** renewal *** in 2014 and *** in 2015.

 
 
4)
Renew OptumHealth (OH) Care24 w/ Worklife Solutions at *** through 2015.

 
 
5)
Combined *** and ***:

 
 
a.
2013 CY *** – based on actual calendar year *** with *** through *** 2013 *** by
***.

 
 
b.
2014 CY *** – based on *** by ***.

 
 
c.
2015 CY *** – based on *** by ***.

 
 
6)
*** and *** will continue to be a pass through of actual expenses.  The current
placeholder will require adjustment to incorporate *** and in *** the *** and
***.

 
 
 

--------------------------------------------------------------------------------

 
 
 
7)
If *** below the following thresholds, the *** by the percentage in the
table.  *** includes all *** for *** in *** or *** as per current
agreement.  The total *** measurements process remains the same as current
agreement.

 
i.
*** below
 ***
***
***
***
             
***
 ***
***
***
***
           
 
Cumulative ***
 
***
***
***

 
 
8)
If *** above the following thresholds, the *** by the percentage in the
table.  *** includes all *** for *** in *** or *** as per current
agreement.  The total *** measurements process remains the same as current
agreement.

 
i.
*** above
***
***
***
***
             
***
***
***
***
***
             
Cumulative ***
 
***
***
***


 

--------------------------------------------------------------------------------